Exhibit 10.1

(As Amended through May 28, 2019)

2013 MICROVISION, INC. INCENTIVE PLAN

1.   DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

2.   EFFECTIVE DATE

This 2013 MicroVision, Inc. Incentive Plan, amends, restates and renames the
Company's 2006 MicroVision, Inc. Incentive Plan. The Plan was originally adopted
by the Board in April 2006 and approved by the stockholders of the Company in
September 2006. This amendment and restatement of the Plan shall become
effective if, and at such time as, the stockholders of the Company have approved
this amendment and restatement.

3.   PURPOSE

The purpose of the Plan is to provide means by which the Company may attract,
reward and retain the services or advice of current or future employees,
officers, consultants or independent contractors of, and other advisors to, the
Company and to provide added incentives to them by encouraging stock ownership
in the Company.

4.   ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Award intended to be
eligible for the performance-based compensation exception under Section 162(m),
the Administrator will exercise its discretion consistent with qualifying the
Award for that exception. Determinations of the Administrator made under the
Plan will be conclusive and will bind all parties.

5.   LIMITS ON AWARDS UNDER THE PLAN

a.   Number of Shares

. A maximum of 12,300,000 shares of Stock may be delivered in satisfaction of
Awards under the Plan. The number of shares of Stock delivered in satisfaction
of Awards shall, for purposes of the preceding sentence, be determined net of
shares of Stock withheld by the Company in payment of the exercise price of the
Award or in satisfaction of tax withholding requirements with respect to the
Award. The limit set forth in this Section 5(a) shall be construed to comply
with Section 422 of the Code and regulations thereunder. To the extent
consistent with the requirements of Section 422 of the Code and regulations
thereunder, and with other applicable legal requirements (including applicable
stock exchange requirements), Stock issued under awards of an acquired company
that are converted, replaced, or adjusted in connection with the acquisition
shall not reduce the number of shares available for Awards under the Plan.



1

--------------------------------------------------------------------------------

b.   Type of Shares

. Stock delivered by the Company under the Plan may be authorized but unissued
Stock or previously issued Stock acquired by the Company. No fractional shares
of Stock will be delivered under the Plan.

c.   Section 162(m) Limits

. The maximum number of shares of Stock for which Stock Options may be granted
to any person in any calendar year and the maximum number of shares of Stock
subject to SARs granted to any person in any calendar year will each be 500,000.
The maximum number of shares subject to other Awards granted to any person in
any calendar year will be 500,000 shares. The maximum amount payable to any
person in any year under Cash Awards will be $3,000,000. The foregoing
provisions will be construed in a manner consistent with Section 162(m).



6.   ELIGIBILITY AND PARTICIPATION

The Administrator may grant Awards to any current or future Employee, officer,
director, consultant or independent contractor of, or other advisor to, the
Company or its subsidiaries. Eligibility for ISOs is limited to employees of the
Company or of a "parent corporation" or "subsidiary corporation" of the Company
as those terms are defined in Section 424 of the Code.

7.   RULES APPLICABLE TO AWARDS

a.   All Awards

1.   Award Provisions

. The Administrator will determine the terms of all Awards, subject to the
limitations provided herein. By accepting any Award granted hereunder, the
Participant agrees to the terms of the Award and the Plan. Notwithstanding any
provision of this Plan to the contrary, awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition may contain
terms and conditions that are inconsistent with the terms and conditions
specified herein, as determined by the Administrator.



2.   Term of Plan

. No Awards may be made after June 6, 2023, but previously granted Awards may
continue beyond that date in accordance with their terms.



3.   Transferability

. Neither ISOs nor, except as the Administrator otherwise expressly provides,
other Awards may be transferred other than by will or by the laws of descent and
distribution, and during a Participant's lifetime ISOs (and, except as the
Administrator otherwise expressly provides, other non-transferable Awards
requiring exercise) may be exercised only by the Participant.



2

--------------------------------------------------------------------------------

4.   Vesting, Etc.

The Administrator may determine the time or times at which an Award will vest or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable. Without limiting the foregoing, the Administrator may at any
time accelerate the vesting or exercisability of an Award, regardless of any
adverse or potentially adverse tax consequences resulting from such
acceleration. Unless the Administrator expressly provides otherwise, however,
the following rules will apply: immediately upon the cessation of the
Participant's Employment, each Award requiring exercise that is then held by the
Participant or by the Participant's permitted transferees, if any, will cease to
be exercisable and will terminate, and all other Awards that are then held by
the Participant or by the Participant's permitted transferees, if any, to the
extent not already vested will be forfeited, except that:

A.   subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant's permitted transferees, if any, immediately
prior to the cessation of the Participant's Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 7(a)(4), and
will thereupon terminate;

B.   all Stock Options and SARs held by a Participant or the Participant's
permitted transferees, if any, immediately prior to the Participant's death or
Disability, to the extent then exercisable, will remain exercisable for the
lesser of (i) the one year period ending with the first anniversary of the
Participant's death or Disability or (ii) the period ending on the latest date
on which such Stock Option or SAR could have been exercised without regard to
this Section 7(a)(4), and will thereupon terminate; and

C.   all Stock Options and SARs held by a Participant or the Participant's
permitted transferees, if any, immediately prior to the cessation of the
Participant's Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

5.   Taxes

. The Administrator will make such provision for the withholding of taxes as it
deems necessary. The Administrator may, but need not, hold back shares of Stock
from an Award or permit a Participant to tender previously owned shares of Stock
in satisfaction of tax withholding requirements (but not in excess of the
minimum withholding required by law).



3

--------------------------------------------------------------------------------

6.   Dividend Equivalents, Etc.

The Administrator may provide for the payment of amounts in lieu of cash
dividends or other cash distributions with respect to Stock subject to an Award.
Any entitlement to dividend equivalents or similar entitlements shall be
established and administered consistent either with exemption from, or
compliance with, the requirements of Section 409A to the extent applicable.

7.   Foreign Qualified Grants

. Awards under this Plan may be granted to officers and Employees of the Company
and other persons described in Section 6 who reside in foreign jurisdictions as
the Administrator may determine from time to time. The Administrator may adopt
supplements to the Plan as needed to comply with the applicable laws of such
foreign jurisdictions and to give Participants favorable treatment under such
laws; provided, however that no award shall be granted under any such supplement
on terms more beneficial to such Participants than those permitted by this Plan.



8.   Corporate Mergers, Acquisitions, Etc

. The Administrator may grant Awards under this Plan having terms, conditions
and provisions that vary from those specified in this Plan provided that such
Awards are granted in substitution for, or in connection with the assumption of,
existing Awards granted or issued by another corporation and assumed or
otherwise agreed to be provided for by the Company pursuant to or by reason of a
transaction involving a corporate merger, consolidation, acquisition of property
or stock, reorganization or liquidation to which the Company is a party.



9.   Rights Limited

. Nothing in the Plan will be construed as giving any person the right to
continued employment or service with the Company or its Affiliates, or any
rights as a stockholder except as to shares of Stock actually issued under the
Plan. The loss of existing or potential profit in Awards will not constitute an
element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or
Affiliate to the Participant.



10.   Section 162(m)

. This Section 7(a)(10) applies to any Performance Award intended to qualify as
performance-based for the purposes of Section 162(m) other than a Stock Option
or SAR. In the case of any Performance Award to which this Section 7(a)(10)
applies, the Plan and such Award will be construed to the maximum extent
permitted by law in a manner consistent with qualifying the Award for such
exception. With respect to such Performance Awards, the Administrator will
preestablish, in writing, one or more specific Performance Criteria no later
than 90 days after the commencement of the period of service to which the
performance relates

4

--------------------------------------------------------------------------------

(or at such earlier time as is required to qualify the Award as
performance-based under Section 162(m)). Prior to grant, vesting or payment of
the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 7(a)(10) applies may be granted after the first meeting of the
stockholders of the Company held in 2018 until the listed performance measures
set forth in the definition of "Performance Criteria" (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
stockholders of the Company in accordance with the requirements of Section
162(m) of the Code, unless such grant is made contingent upon such approval.

b.   Awards Requiring Exercise

1.   Time And Manner Of Exercise

. Unless the Administrator expressly provides otherwise, an Award requiring
exercise by the holder will not be deemed to have been exercised until the
Administrator receives a notice of exercise (in form acceptable to the
Administrator) signed by the appropriate person and accompanied by any payment
required under the Award. If the Award is exercised by any person other than the
Participant, the Administrator may require satisfactory evidence that the person
exercising the Award has the right to do so. Awards may be exercised in whole or
in part.

2.   Exercise Price

. The exercise price (or the base value from which appreciation is to be
measured) of each Award requiring exercise shall be 100% (in the case of an ISO
granted to a ten-percent shareholder within the meaning of Section 422(b)(6) of
the Code, 110%) of the fair market value of the Stock subject to the Award,
determined as of the date of grant, or such higher amount as the Administrator
may determine in connection with the grant. Fair market value shall be
determined by the Administrator consistent with the requirements of Section 422
and Section 409A. Without the affirmative vote of holders of a majority of the
shares of Stock cast in person or by proxy at a meeting of the stockholders of
the Company at which a quorum representing a majority of all outstanding shares
of Stock is present or represented by proxy, the Committee shall not approve a
program providing for either (a) the cancellation of outstanding Awards
requiring exercise and the grant in substitution therefor of new Awards having a
lower exercise price that has the effect of a repricing or (b) the amendment of
such Awards to reduce the exercise price thereof.  The preceding sentence shall
not be construed to apply to: (i) "issuing or assuming a stock option in a
transaction to which section 424(a) applies," within the meaning of Section 424
of the Code or (ii) the substitution or assumption of an Award by reason of or
pursuant to a corporate transaction, to the extent such substitution or
assumption would not be treated as a grant of a new stock right or a change in
the form of payment for purposes of Section 409A of the Code within the meaning
of Prop. Treas. Reg. Section 1.409A-1(b)(5)(iii)(D)(3), Notice 2005-1, A-4(d)
and any subsequent Section 409A guidance.



5

--------------------------------------------------------------------------------

3.   Payment Of Exercise Price

. Where the exercise of an Award is to be accompanied by payment, the
Administrator may determine the required or permitted forms of payment, subject
to the following: all payments will be by cash or check acceptable to the
Administrator, or, if so permitted by the Administrator and if legally
permissible, (i) through the delivery of shares of Stock that have been
outstanding for at least six months (unless the Administrator approves a shorter
period) and that have a fair market value equal to the exercise price, (ii) by
delivery to the Company of a promissory note of the person exercising the Award,
payable on such terms as are specified by the Administrator, (iii) through a
broker-assisted exercise program acceptable to the Administrator, (iv) by other
means acceptable to the Administrator, or (v) by any combination of the
foregoing permissible forms of payment. The delivery of shares in payment of the
exercise price under clause (a)(i) above may be accomplished either by actual
delivery or by constructive delivery through attestation of ownership, subject
to such rules as the Administrator may prescribe.

4.   409A Exemption.

Except as the Administrator otherwise determines, no Award requiring exercise
shall have deferral features, or shall be administered in a manner, that would
cause such Award to fail to qualify for exemption from Section 409A.



c.   Awards Not Requiring Exercise

Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of Section
409A.

8.   EFFECT OF CERTAIN TRANSACTIONS

a.   Mergers, etc.

Except as otherwise provided in an Award, the following provisions shall apply
in the event of a Covered Transaction:



1.   Assumption or Substitution

. If the Covered Transaction is one in which there is an acquiring or surviving
entity, the Administrator may provide for the assumption of some or all
outstanding Awards or for the grant of new awards in substitution therefor by
the acquiror or survivor or an affiliate of the acquiror or survivor.



6

--------------------------------------------------------------------------------

2.   Cash-Out of Awards

. If the Covered Transaction is one in which holders of Stock will receive upon
consummation a payment (whether cash, non-cash or a combination of the
foregoing), the Administrator may provide for payment (a "cash-out"), with
respect to some or all Awards, equal in the case of each affected Award to the
excess, if any, of (A) the fair market value of one share of Stock (as
determined by the Administrator in its reasonable discretion) times the number
of shares of Stock subject to the Award, over (B) the aggregate exercise or
purchase price, if any, under the Award (in the case of an SAR, the aggregate
base price above which appreciation is measured), in each case on such payment
terms (which need not be the same as the terms of payment to holders of Stock)
and other terms, and subject to such conditions, as the Administrator
determines.

3.   Acceleration of Certain Awards

. If the Covered Transaction (whether or not there is an acquiring or surviving
entity) is one in which there is no assumption, substitution or cash-out, each
Award requiring exercise will become fully exercisable, and the delivery of
shares of Stock deliverable under each outstanding Award of Stock Units
(including Restricted Stock Units and Performance Awards to the extent
consisting of Stock Units) will be accelerated and such shares will be
delivered, prior to the Covered Transaction, in each case on a basis that gives
the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the delivery of the shares, as
the case may be, to participate as a stockholder in the Covered Transaction.



4.   Termination of Awards Upon Consummation of Covered Transaction

. Each Award (unless assumed pursuant to Section 8(a)(1) above), other than
outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Stock, subject to Section 8(a)(5) below), will
terminate upon consummation of the Covered Transaction.



5.   Additional Limitations

. Any share of Stock delivered pursuant to Section 8(a)(2) or Section 8(a)(3)
above with respect to an Award may, in the discretion of the Administrator,
contain such restrictions, if any, as the Administrator deems appropriate to
reflect any performance or other vesting conditions to which the Award was
subject. In the case of Restricted Stock, the Administrator may require that any
amounts delivered, exchanged or otherwise paid in respect of such Stock in
connection with the Covered Transaction be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.



7

--------------------------------------------------------------------------------

b.   Change in and Distributions With Respect to Stock

1.   Basic Adjustment Provisions

. In the event of a stock dividend, stock split or combination of shares
(including a reverse stock split), recapitalization or other change in the
Company's capital structure, the Administrator will make appropriate adjustments
to the maximum number of shares specified in Section 5(a) that may be delivered
under the Plan and to the maximum share limits described in Section 5(c), and
will also make appropriate adjustments to the number and kind of shares of stock
or securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.

2.   Certain Other Adjustments

. The Administrator may also make adjustments of the type described in Section
8(b)(1) above to take into account distributions to stockholders other than
those provided for in Section 8(a) and 8(b)(1), or any other event, if the
Administrator determines that adjustments are appropriate to avoid distortion in
the operation of the Plan and to preserve the value of Awards made hereunder,
having due regard for the qualification of ISOs under Section 422 of the Code,
the performance-based compensation rules of Section 162(m), and the requirements
of Section 409A, where applicable.



3.   Continuing Application of Plan Terms

. References in the Plan to shares of Stock will be construed to include any
stock or securities resulting from an adjustment pursuant to this Section 8.



9.   LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations or agreements as counsel for the Company may
consider appropriate to avoid violation of such Act. The Company may require
that certificates evidencing Stock issued under the Plan bear an appropriate
legend reflecting any restriction on transfer applicable to such Stock, and the
Company may hold the certificates pending lapse of the applicable restrictions.

8

--------------------------------------------------------------------------------

10.   AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant's consent, alter the terms of an Award so as to affect adversely
the Participant's rights under the Award, unless the Administrator expressly
reserved the right to do so at the time of the Award. Any amendments to the Plan
shall be conditioned upon stockholder approval only to the extent, if any, such
approval is required by law (including the Code and applicable stock exchange
requirements), as determined by the Administrator.

11.   OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company's right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

12.   MISCELLANEOUS

a.   Waiver of Jury Trial

. By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim shall be tried before a court and not before a jury. By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.



b.   Limitation of Liability.

Notwithstanding anything to the contrary in the Plan, neither the Company, any
Affiliate, nor the Administrator, nor any person acting on behalf of the
Company, any Affiliate, or the Administrator, shall be liable to any Participant
or to the estate or beneficiary of any Participant or to any other holder of an
Award by reason of any acceleration of income, or any additional tax, asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code; provided, that nothing
in this Section 12(b) shall limit the ability of the Administrator or the
Company to provide by separate express written agreement with a Participant for
a gross-up payment or other payment in connection with any such tax or
additional tax.



9

--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

"Administrator":

The Board, except that the Board may delegate (i) to one or more of its members
such of its duties, powers and responsibilities as it may determine; provided,
that with respect to any delegation described in this clause (i) only the Board
may amend or terminate the Plan as provided in Section 10; (ii) to one or more
officers of the Company the power to grant rights or options to the extent
permitted by Section 157(c) of the Delaware General Corporation Law; (iii) to
one or more officers of the Company the authority to allocate other Awards among
such persons (other than officers of the Company) eligible to receive Awards
under the Plan as such delegated officer or officers determine consistent with
such delegation; provided, that with respect to any delegation described in this
clause (iii) the Board (or a properly delegated member or members of the Board)
shall have authorized the issuance of a specified number of shares of Stock
under such Awards and shall have specified the consideration, if any, to be paid
therefor; and (iv) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term "Administrator" shall include the
person or persons so delegated to the extent of such delegation.



"Affiliate"

: Any corporation or other entity owning, directly or indirectly, 50% or more of
the outstanding Stock of the Company, or in which the Company or any such
corporation or other entity owns, directly or indirectly, 50% of the outstanding
capital stock (determined by aggregate voting rights) or other voting interests.
However, for purposes of determining eligibility for the grant of a Stock Option
or SAR, the term "Affiliate" shall mean a person standing in a relationship to
the Company such that the Company and such person are treated as a single
employer under Section 414(b) and Section 414(c) of the Code, in accordance with
the definition of "service recipient" under Section 409A of the Code.



"Award":

Any or a combination of the following:



(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Cash Awards.

(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.

"Board":

The Board of Directors of the Company.



10

--------------------------------------------------------------------------------

"Cash Award":

An Award denominated in cash.

"Code":

The U.S. Internal Revenue Code of 1986 as from time to time amended and in
effect, or any successor statute as from time to time in effect.



"Company":

MicroVision, Inc.



"Covered Transaction":

Any of (i) a consolidation, merger, or similar transaction or series of related
transactions, including a sale or other disposition of stock, in which the
Company is not the surviving corporation or which results in the acquisition of
all or substantially all of the Company's then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company's
assets, or (iii) a dissolution or liquidation of the Company. Where a Covered
Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction shall be deemed to have occurred upon consummation of the
tender offer.



"Disability":

The total and permanent disability of any Participant, as determined by the
Administrator in its sole discretion. Without limiting the generality of the
foregoing, the Administrator may, but is not required to, rely on a
determination of disability by the Company's long term disability carrier or the
Social Security Administration.



"Employee":

Any person who is employed by the Company or an Affiliate.



"Employment":

A Participant's employment or other service relationship with the Company and
its Affiliates. Employment will be deemed to continue, unless the Administrator
expressly provides otherwise, so long as the Participant is employed by, or
otherwise is providing services in a capacity described in Section 6 to the
Company or its Affiliates. If a Participant's employment or other service
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant's Employment will be deemed to have terminated when the entity
ceases to be an Affiliate unless the Participant transfers Employment to the
Company or its remaining Affiliates.



"ISO":

A Stock Option intended to be an "incentive stock option" within the meaning of
Section 422 of the Code. Each option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive stock option
unless, as of the date of grant, it is expressly designated as an ISO.



"Participant":

A person who is granted an Award under the Plan.



"Performance Award"

: An Award subject to Performance Criteria. The Committee in its discretion may
grant Performance Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m) and Performance Awards that are not
intended so to qualify.



"Performance Criteria"

: Specified criteria, other than the mere continuation of Employment or the mere
passage of time, the satisfaction of which is a condition for the grant,
exercisability, vesting or full enjoyment of an Award. For purposes of Awards
that are intended to qualify for the performance-based compensation exception
under Section 162(m), a Performance Criterion will mean an objectively
determinable measure of performance relating to any or any combination of the
following (measured either absolutely or by reference to an index or indices and
determined either on a consolidated basis or, as the context permits, on a
divisional, subsidiary, line of business, project or geographical basis or in
combinations thereof): sales; revenues; assets; expenses; earnings before or
after deduction for all or any portion of interest, taxes, depreciation, or
amortization, whether or not on a continuing operations or an aggregate or per
share basis; return on equity,

11

--------------------------------------------------------------------------------



investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; sales of particular products or services;
customer acquisition or retention; acquisitions and divestitures (in whole or in
part); joint ventures and strategic alliances; spin-offs, split-ups and the
like; reorganizations; or recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings. A Performance Criterion and any
targets with respect thereto determined by the Administrator need not be based
upon an increase, a positive or improved result or avoidance of loss. To the
extent consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.

"Plan":

The 2013 MicroVision, Inc. Incentive Plan, as from time to time amended and in
effect.



"Restricted Stock":

Stock subject to restrictions requiring that it be redelivered or offered for
sale to the Company if specified conditions are not satisfied.



"Restricted Stock Unit":

A Stock Unit that is, or as to which the delivery of Stock or cash in lieu of
Stock is, subject to the satisfaction of specified performance or other vesting
conditions.



"Section 162(m)":

Section 162(m) of the Code.



"Section 409A":

Section 409A of the Code.



"SAR":

A right entitling the holder upon exercise to receive an amount (payable in
shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.



"Stock":

Common Stock of the Company, par value $.001 per share.



"Stock Option":

An option entitling the holder to acquire shares of Stock upon payment of the
exercise price.



"Stock Unit"

: An unfunded and unsecured promise, denominated in shares of Stock, to deliver
Stock or cash measured by the value of Stock in the future.



"Unrestricted Stock":

Stock not subject to any restrictions under the terms of the Award.



 

 

12

--------------------------------------------------------------------------------

 